The United States through their attorney offered evidence tending to prove that the goods charged in the indictment to have been stolen in the State of Maryland, that after being so stolen they were brought into the County of Alexandria in the District of Columbia by the person who stole them, and .that they were after being so brought into said County received by the prisoner in said County with knowledge on his *216part that they were stolen, whereupon, the prisoner through his counsel prayed the court to instruct the jury that the prisoner is entitled to an acquittal.
The question arising on said prayer was whether the receiving in the County of Alexandria of stolen goods, with knowledge on the part of the receiver, that said goods had. been stolen in the State of Maryland and which goods were brought as aforesaid by the thief into said County of Alexandria, be an of-fence within the jurisdiction of the Criminal Court of the District of Columbia.
The following authorities were relied on by the attorney for the United States in support of the indictment.
People vs. Burke, 11 Wendell, 129. (*) This was a case under a New York Statute, but the remarks of Savage, C. J., were as to the general principle underlying the case.
Cullin’s Case, 1 Mass., 115; Ellis’ case, 3 Conn., 185; Andrew’s case, 2 Mass., 14; (†) Lord’s case, cited in 2 Ibid, 16; Rex vs. Peas, 1 Roots, 69; Somerville’s case, 21 Main, 14, cited in Law Magazine, for April, 1844. pp. 206 and 207; Mason’s case, May Term, 1823, 2 C. C. C., 410; U. S. vs. Tolson, 1 C. C. C., 269; U. S. vs. Hankey, 2 C. C. C., 65.
The counsel for the defendant offered the following: Tolson’s case, December Term, 1805, this was a case in which the prisoner stole a watch in Maryland and brought it to Washington. The prisoner was convicted of larceny. Hankey’s case, cited by the attorney for the United States, the prisoner was convicted. A horse was stolen in Maryland and brought to Washington. In the case of Bladen, July Term, 1809, 1 C. C. G, 548, indicted for manslaughter, the blow was given in Alexandria and death occurred in Maryland. Judgment was arrested.
Upon consideration of the authorities cited, the *217court field that tfie receiving in tfie County of Alexandria, of stolen goods with, knowledge on the part of tfie receiver tfiat tfie said goods fiad been stolen in tfie state of Maryland, and brougfit by tfie tfiief in said County of Alexandria is an offence within tfie jurisdiction of the Criminal Court of tfie District of Columbia, and it is ordered to be certified accordingly.

 The court in this case says : The statute recognizes the common law, by which the posession of stolen property in contemplation of law remains in the owner, and the thief, therefore, is guilty of theft in every place into which he carries the stolen goods. This primciple applied to the case of property stolen in one State and carried into another State.


 In this case the unanimous opinion the of courtafBrmingtheca.se of Collins was, that the offence charged is the receiving the goods, knowing them to have been stolen. If the principal could be tried and convicted in this county the accessory may be tried and convicted also. The same reason applies to the case of stealing goods in one State and bringing them into another.